Per Curiam.
‘Entry of judgment nunc pro tunc, is not of right but of favour. It rests in discretion, influenced, in its exercise, by peculiarity of circumstances; and its propriety is not, therefore, to be inquired into by writ of error. It might be otherwise by appeal, were that form of removal provided. But even had we the power of the lower court, the case is not one for the exercise of it. A party seeking to avoid the consequences of delay, must not appear to have consented, much less contributed, to its production; and here judgment was suspended by exceptions on both sides, of which the procrastination attempted to be charged exclusively on the1 defendant, was an inevitable consequence. The equity, on which the plaintiff insists, from the intermediate use of the land, is counterbalanced by his rejection of lawful and just compensation; from which it is evident that if he had not the intermediate use of th© money, it was partly the consequence of his own act.
Judgment affirmed,